DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 ,4, 15-18, 20-22, 24-29 and 47 are pending.
Claims 1 ,4, 15-18, 20-22, 24-29 and 47 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The Federal Circuit has clarified the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials". University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus". Id.
	Applicant claims the modified F5H2 gene of claim 1 that confers reduced wound- induced surface discoloration to a Lactuca sativa plant.  It is noted that the claim is reasonably interpreted to mean that the embodiments encompassed by the claims include modified F5H2 polypeptides that can produce the required reduced wound discoloration phenotype alone – without the presence of modified F5H1 alleles.  
	Applicant describes mutations in the F5H1 and F5H2 genes of lettuce (Lactuca sativa) - for example a C > T mutation to the F5H1 gene (SEQ ID NO: 115) encoding an early stop codon.  Given that the F5H gene product is an enzyme, and the fact that the early stop codon and other mutations appear to produce similar effects, it is reasonable to conclude that disruption of enzyme function is responsible for producing the described phenotype of reduced wound discoloration.  Applicant discloses that when mutation of the F5H1 gene is combined with one of the F5H2 mutations claimed, even greater improvements are exhibited. When both mutations are present homozygously, the greatest improvement is exhibited (Table 9). Table 4 shows that the combination of mutations have varying degrees of improvement over wild type as well as over the plant only comprising the F5H1 mutation.
	Applicant does not describe the genus of F5H2 polypeptide modifications that can produce the required reduced wound discoloration.
As set forth in the office action dated 04/14/2022, the prior art does not provide any description of a structure-function relationship with respect to F5H polypeptides and wound induced discoloration.  The instant disclosure sufficiently describes a structure-function relationship with respect to modification/mutation of F5H1 and the required phenotype of reduced wound discoloration.  However, the instant disclosure does not provide a reasonable description of F5H2 modifications that can produce the required phenotype.  Table 8 shows that even in a homozygous mutant state, mutation of FSH2 alone increases wound discoloration at 2 days, has a marginal reduction effect at three days and no effect after.  In a heterozygous state, there is no effect for the first three days and an even more marginal reduction on Day 4.  Given that the phenotype rankings (1-9) are not described in the Specification or drawings, it is unclear whether a score of, for example, “0.5” is significant.  Table 9 fails to describe any circumstance wherein the FSH2 mutant alleles alone produce any notable phenotype.  In summary, it is unclear from the teachings of the instant disclosure in view of the teachings of the prior art what structure-function relationship exists between the F5H2 polypeptide of lettuce and a reduction in wound discoloration, or whether modification of F5H2 alone can produce the required phenotype.   
Hence, Applicant has not, in fact, described the recited genus of inventions within the full scope of the claims, such that one of ordinary skill in the art would have recognized that Applicant was in possession of the claimed genus, and the specification fails to provide an adequate written description of the claimed invention.
Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the plants of the invention by mutation the coding sequence of F5H homologs in lettuce plants, does not reasonably provide enablement for making plants as encompassed by the scope of the claims such that they exhibit reduced wound discoloration.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
	Applicant claims the modified F5H2 gene of claim 1 that confers reduced wound- induced surface discoloration to a Lactuca sativa plant.  It is noted that the claim is reasonably interpreted to mean that the embodiments encompassed by the claims include modified F5H2 polypeptides that can produce the required reduced wound discoloration phenotype alone – without the presence of modified F5H1 alleles.  
Applicant teaches working examples wherein mutations in the F5H1 and F5H2 genes of lettuce (Lactuca sativa) - for example a C > T mutation to the F5H1 gene (SEQ ID NO: 115) encode an early stop codon.  Given that the F5H gene product is an enzyme, and the fact that the early stop codon and other mutations appear to produce similar effects, it is reasonable to conclude that disruption of enzyme function is responsible for producing the described phenotype of reduced wound discoloration.  Applicant teaches that when mutation of the F5H1 gene is combined with one of the F5H2 mutations claimed, even greater improvements are exhibited. When both mutations are present homozygously, the greatest improvement is exhibited (Table 9). Table 4 shows that the combination of mutations have varying degrees of improvement over wild type as well as over the plant only comprising the F5H1 mutation.
Applicant does not provide teachings sufficient to enable one of ordinary skill the make the required F5H2 modification that produce the required reduced wound discoloration phenotype without resorting to undue trial and error experimentation.  
As set forth in the office action dated 04/14/2022, the prior art does not provide any description of a structure-function relationship with respect to F5H polypeptides and wound induced discoloration.  The instant disclosure sufficiently describes a structure-function relationship with respect to modification/mutation of F5H1 and the required phenotype of reduced wound discoloration.  However, the instant disclosure does not provide a reasonable description of F5H2 modifications that can produce the required phenotype.  The modifications that can produce the required phenotype are therefore not predictable.  With respect to working examples, Table 8 shows that even in a homozygous mutant state, mutation of FSH2 alone increases wound discoloration at 2 days, has a marginal reduction effect at three days and no effect after.  In a heterozygous state, there is no effect for the first three days and an even more marginal reduction on Day 4.  Given that the phenotype rankings (1-9) are not described in the Specification or drawings, it is unclear whether a score of, for example, “0.5” is significant.  Table 9 fails to describe any circumstance wherein the FSH2 mutant alleles alone produce any notable phenotype.  In summary, it is unclear from the teachings of the instant disclosure in view of the teachings of the prior art what structure-function relationship exists between the F5H2 polypeptide of lettuce and a reduction in wound discoloration, or whether modification of F5H2 alone can produce the required phenotype.  The working examples provided by Applicant enable modifying F5H1 to produce the required phenotype, but fail to enable modifying F5H2 polypeptides to produce the required phenotype.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 29 and 47 depend from Claim 1.  Claim 29 has been amended to recite “The modified F5H1 gene of claim 1 that confers reduced wound-induced surface discoloration to a Lactuca sativa plant.” and Claim 47 recites “The modified F5H2 gene of claim 1 that confers reduced wound- induced surface discoloration to a Lactuca sativa plant.
The claims only require the modified genes of Claim 1, whereas Claim 1 requires the additional structures of a Lactuca sativa plant.  As such the claims fail to include all the limitations of the claim upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15-18, 20-22 and 24-29 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10731174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10731174 B2 are directed to specific mutations in lettuce plants, which are recited in instant claims 15, 18, 19, 21 and 22, wherein the mutations are present in specified allelic states.  As such, the instant claims, even claims 15, 18, 19, 21 and 22 which specify that the mutations are present in the claimed lettuce plants, represent genera of the species as claimed in Claims 1-25 of U.S. Patent No. 10731174 B2.  Where the instant claims encompass subject matter that is a genus of subject matter as claimed in the reference patent, a prima facie case of obviousness exists. 
Response to Remarks
	Applicant has requested that the rejection under the doctrine of non statutory double patenting be held in abeyance until such time as the other rejections are resolved.
	As set forth in this action, Applicant’s amendments have resulted in new rejections.
Conclusion
Claims 1 ,4, 15-18, 20-22, 24-28 are allowed.
The claims appear to be free of the prior art.  The closest prior art is Chapple, et al. (The Plant Cell 4.11 (1992): 1413-1424).  However, Chapple, et al. does not disclose or teach the reduced wound discoloration phenotype required by claimed inventions and in view of the teachings of the prior art, it is unclear whether any plants other than lettuce would exhibit the recited phenotypes as a consequence of modification of F5H homologs in other plants.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Examiner, Art Unit 1662